PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
John et al.
Application No. 15/755,496
Filed: 26 Feb 2018
For: COMPOSITIONS FOR APP-SELECTIVE BACE INHIBITION AND USES THEREFOR
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed March 3, 2021, to revive the above named application.
 
The petition under 37 CFR 1.137(a) to revive the application is GRANTED.
 
The application became abandoned for failure to timely respond to the Notice of Allowance mailed October 8, 2020. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on December 17, 2020. Accordingly, the application became abandoned by statute on January 9, 2021. The Office did not mail a Notice of Abandonment. 
 
The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on December 17, 2020 and January 21, 2021, respectfully; (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted. The gap in prosecution is being closed by this decision and the application is restored to pending status.

This matter is being referred to Technology Center Art Unit 1626 for further processing of the Request for Continued Examination, filed April 30, 2021.
 
Telephone inquiries concerning this decision may be directed to Jason Olson at (571) 272-7560.


/JASON C OLSON/Petitions Examiner, OPET